EXHIBIT 10.1

SYSCO CORPORATION
2013 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


Sysco Corporation (the “Company” or “Sysco”) hereby awards you (the “Grantee”)
Restricted Stock Units representing the right to receive on a one-for-one basis,
shares of Stock of the Company, pursuant to and subject to the provisions of the
Sysco Corporation 2013 Long-Term Incentive Plan, as amended from time to time
(the “Plan”), and to the terms and conditions of this Restricted Stock Unit
Award Agreement (the “Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Plan.


The number of Restricted Stock Units subject to this Agreement, and the date of
this Agreement (the “Grant Date”) are set forth in the records of the Company
and have been made available to Grantee either (1) directly to Grantee by the
Company, or (2) electronically by the Company to Grantee through the website of
a third party administrator engaged by the Company. The Restricted Stock Units
shall vest in three equal tranches commencing on the first day of the calendar
month immediately following each of the first three anniversaries of the Grant
Date (e.g. for a Grant Date occurring in November, a tranche will vest on the
first calendar day of December following each of the first three anniversaries
of the Grant Date), subject to any acceleration provisions contained in the Plan
or otherwise set forth in this Agreement and Grantee’s continued employment or
service with the Company or any of its Subsidiaries from the Grant Date through
the applicable vesting date (each date on which Restricted Stock Units vest
pursuant to this Agreement, a “Vesting Date”).


By accepting this Award, Grantee accepts and agrees to be bound by all of the
terms and conditions of the Plan and this Agreement. By accepting this Award,
Grantee confirms consent to the terms of the post-employment covenants
communicated to Grantee as a condition precedent to this Agreement, including
the associated limitations on Grantee’s behavior following termination of
employment. Grantee further acknowledges receipt of the Plan and the Plan
Prospectus, which contains important information, including a discussion of the
U.S. federal income tax consequences of an Award of Restricted Stock Units. In
the event of any conflict between communications to Grantee by the Company of
the terms of this Agreement or the records of any third party administrator and
the Plan, the Plan will control.


This Award is not effective or enforceable until Grantee properly acknowledges
acceptance of the Award by completing the electronic receipt as soon as
possible, but in no event later than 90 days after the Grant Date. If Grantee
does not properly acknowledge acceptance of this Award Agreement on or before 90
days after the Grant Date, this Award will be forfeited.


            
SYSCO CORPORATION                    
                                        


            






--------------------------------------------------------------------------------



TERMS AND CONDITIONS OF AWARD


Please carefully review all provisions of the Plan. In addition to the
conditions set forth in the Plan, this Award is subject to the following terms
and conditions:


1.    Grant. The Company hereby grants to Grantee an Award of Restricted Stock
Units effective as of the Grant Date, subject to all of the terms and conditions
in this Agreement and the Plan, which is incorporated herein by this reference.
In the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Agreement, the terms and conditions of the Plan
will prevail.


2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive one share of Stock on the date it vests (or at such later time
as indicated in this Agreement). Unless and until the Restricted Stock Units
will have vested in the manner set forth in Section 3 of this Agreement, Grantee
will have no right to payment of shares of Stock with respect to any such
Restricted Stock Units. Prior to actual payment of any shares of Stock with
respect to any vested Restricted Stock Units, or Dividend Equivalents (as
defined herein), if any, such Restricted Stock Units and Dividend Equivalents,
if any, will represent an unfunded, unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.


3.    Vesting.


(a)     Subject to Sections 4, 5 and 8, the Restricted Stock Units awarded
pursuant to this Agreement will vest according to the vesting schedule set forth
on the first page of this Agreement, subject to Grantee’s continued service with
the Company or one of its Subsidiaries through each applicable Vesting Date.
Notwithstanding the foregoing and subject to Sections 5 and 8, provided that
Grantee has been in continuous service with the Company or one of its
Subsidiaries since the Grant Date through the date of termination of his or her
employment, (a) all Restricted Stock Units subject to this Award shall remain in
effect and continue to vest according to the vesting schedule set forth on the
first page of this Agreement, irrespective of the continuous service limitations
set forth in the first sentence of this Section 3, upon the occurrence of (i)
Grantee’s termination of employment by reason of Retirement in Good Standing
with the Company or (ii) Grantee’s Disability, and (b) all Restricted Stock
Units subject to this Award shall immediately vest, irrespective of the
continuous service limitations set forth in the first sentence of this Section
3, upon the occurrence of (i) a “Change in Control Termination” (as defined
below) or (ii) Grantee’s termination of employment by reason of death.


(b)    For purposes of this Agreement:


(i)    “Retirement in Good Standing” means termination of employment after the
date Grantee reaches (i) age 55 and Grantee has 10 or more years of service with
Sysco, or (ii) age 65, regardless of years of Sysco service.


(ii)    “Disability” means that Grantee has been determined by the Social
Security Administration to be totally disabled.

2



--------------------------------------------------------------------------------





(iii) “Change in Control Termination” means the occurrence of both: (A) a Change
in Control and (B) during the period commencing 12 months prior to the first
occurrence of the Change in Control and ending 24 months after such Change in
Control, the Company or one of its Subsidiaries involuntarily terminates
Grantee’s employment without Cause or Grantee terminates employment for Good
Reason.


(iv) “Good Reason” means:


(A)    a material diminution of Grantee’s authority, duties or responsibilities;


(B)    a material change in the geographic location at which Grantee must
perform services for the Company or its Subsidiaries;


(C)    a material diminution in the authority, duties or responsibilities of the
supervisor to whom Grantee is required to report; or


(D)    a material diminution in Grantee’s base compensation.


Provided that, any such event shall constitute a Good Reason only if (1) Grantee
provides written notice to Company within 30 days of the initial existence of
the event and (2) Company fails to remedy such circumstance within 30 days after
receipt of Grantee’s written notice of the event. If Company fails to remedy the
event within that 30-day period, Grantee will then have 30 days to terminate
employment for Good Reason.
 
4.    Forfeiture of Unvested Awards upon Termination of Employment other than
Upon Death, Disability or Retirement in Good Standing. If Grantee’s employment
with the Company or one of its Subsidiaries is voluntarily or involuntarily
terminated for any reason other than death, Disability or Retirement in Good
Standing from Sysco prior to an applicable Vesting Date, then any unvested
Restricted Stock Units granted pursuant to this Award Agreement, will be
forfeited and cancelled at no cost to the Company as of the date of Grantee’s
termination of employment for a reason other than death, Disability or
Retirement in Good Standing from Sysco, and Grantee shall have no further rights
hereunder with respect to such unvested Restricted Stock Units.


5.    Post-Employment Covenants; Additional Remedies of Clawback and Recoupment.


(a)
Notwithstanding any other term of the Agreement or any prior agreement to the
contrary, in order to be eligible to vest in any portion of the Award, Grantee
must have entered into an agreement containing restrictive covenants concerning
limitations of Grantee’s behavior following termination of employment that is
satisfactory to the Company or one of its Subsidiaries. Grantee further agrees
that to the extent permitted by applicable law, that upon demand by the Company
or one of its Subsidiaries to forfeit, return or repay the “Benefits and
Proceeds” (as


3



--------------------------------------------------------------------------------



defined below) in the event Grantee breaches any post-employment covenant with
the Company and/or any of its Subsidiaries.


(b)
For purposes of this Agreement, “Benefits and Proceeds” means:



(i)
to the extent Grantee has received any shares of Stock in satisfaction of the
Restricted Stock Units and Grantee continues to hold those shares of Stock, the
shares of Stock so acquired;



(ii)
to the extent Grantee has received any shares of Stock in satisfaction of the
Restricted Stock Units and no longer owns the shares of Stock so acquired, cash
in an amount equal to the Fair Market Value of such shares of Stock on the date
such payment is demanded by the Company (which, unless otherwise determined by
the Committee, shall be equal to the closing sale price during regular trading
hours of the shares of Stock as reported by the New York Stock Exchange on such
date);



(iii)
to the extent Grantee has not received any shares of Stock in satisfaction of
the Restricted Stock Units, all of Grantee’s remaining rights, title or interest
in the Restricted Stock Units; and

 
(iv)
cash in amount equal to any Dividend Equivalents paid in connection with the
Restricted Stock Units.



6.    Time of Payment.


(a)    Payment after Vesting. Except as otherwise provided in this Section 6 and
subject to Section 8, any Restricted Stock Units that vest in accordance with
Section 3 shall be paid to Grantee (or in the event of Grantee’s death, to
Grantee’s estate), in whole shares of Stock within 30 days after the date on
which such Restricted Stock Units vest or as soon as administratively
practicable thereafter, but in no event later than the date that is two and
one-half months following the later of (i) the end of the Company’s taxable
year; or (ii) the end of Grantee’s taxable year that includes the vesting date.
Notwithstanding anything in the Plan or this Agreement to the contrary, payment
to Grantee of Stock upon the vesting of a Restricted Stock Unit shall be
delayed, to the extent required by Section 409A of the Code.


(b)    Accelerated Vesting Upon a Change of Control of Sysco. If the vesting of
the balance, or some lesser portion of the balance, of the Restricted Stock
Units subject to this Award is accelerated upon a Change of Control of Sysco,
and such Change of Control is not a “change in the ownership or effective
control” or “change in the ownership of a substantial portion of the assets” of
Sysco within the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations,
then such accelerated Restricted Stock Units shall not be paid until the
applicable Vesting Date of such Restricted Stock Units, as set forth on the
first page of this Agreement, or if earlier, the date of Grantee’s death,
Disability or “separation from service” within the meaning of Section 409A of
the

4



--------------------------------------------------------------------------------



Code from Sysco (a “Separation from Service”); provided however, that if the
payment pursuant to this Section 6(b) is to be made upon Grantee’s Separation
from Service and as of the date of Grantee’s Separation from Service Grantee is
a “specified employee” within the meaning of Section 409A of the Code then
payment of the shares of Stock with respect to the Restricted Stock Units
subject to this Section 5(b) shall not be made until the date that is six months
and one day following the date of the Participant’s Separation from Service if
earlier payment would result in the imposition of the additional tax under
Section 409A of the Code.


7.    Dividend Equivalents. In the event that Sysco sets a record date for the
payment of a dividend on its Stock from the date of this Agreement until the
Award is fully vested, Grantee shall be entitled to receive with respect to the
Restricted Stock Units, dividend equivalent amounts equal to the regular cash
dividend payable to holders of the Company’s Stock (to the extent regular
quarterly cash dividends are paid) as if Grantee were an actual shareholder with
respect to the number of shares of Stock equal to Grantee’s outstanding
Restricted Stock Units (whether vested or unvested) (the “Dividend
Equivalents”). Grantee’s right to Dividend Equivalents shall cease upon
forfeiture or payment of the Restricted Stock Units pursuant to Section 4 or 6,
as applicable. The aggregate amount of such Dividend Equivalents shall be held
by the Company, without interest thereon, shall vest and be paid to Grantee at
the same time as the Restricted Stock Units to which such Dividend Equivalents
relate vest and are paid in accordance with Sections 3 and 6.


8.    Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing shares of Stock will be paid to Grantee
(or amounts paid with respect to Dividend Equivalents, if any), unless and until
satisfactory arrangements (as determined by the Committee) will have been made
by Grantee with respect to the payment of Federal, state, local or foreign
income, employment and other taxes which the Committee determines must be
withheld (“Tax Related Items”) with respect to the shares of Stock so payable
(or amounts to be paid with respect to Dividend Equivalents, if any). The
Committee hereby allows Grantee, pursuant to such procedures as the Committee
may specify from time to time, to satisfy such Tax Related Items, in whole or in
part (without limitation) by one or more of the following: (a) paying cash;
(b) electing to have the Company (or any Subsidiary) withhold otherwise
deliverable shares of Stock having a Fair Market Value equal to the amount of
the Tax Related Items required to be withheld; or (c) electing to have the
Company (or any Subsidiary) withhold any amount of Tax Related Items from any
wages or other cash compensation payable to Grantee by the Company (or any
subsidiary) including, if applicable, any amounts paid with respect to Dividend
Equivalents. If the obligation for Tax Related Items is satisfied by withholding
a number of shares of Stock as described above, Grantee will be deemed to have
been paid the full number of shares of Stock subject to the vested Restricted
Stock Units, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax Related Items due as a result of any
aspect of the Restricted Stock Units. If Grantee fails to make satisfactory
arrangements for the payment of the Tax Related Items at the time any applicable
Tax Related Items arise, the Company (or any Subsidiary) will withhold otherwise
deliverable shares of Stock having a Fair Market Value equal to the amount of
the Tax Related Items required to be withheld. Further, if Grantee fails to make
satisfactory arrangements for the payment of the Tax Related Items at the time
any Tax Related Items are required to be withheld and shares of Stock are not
otherwise deliverable, Grantee hereby authorizes the Company (or any Subsidiary)
to withhold any amount of Tax Related Items required to be withheld from any

5



--------------------------------------------------------------------------------



wages or other cash compensation payable to Grantee by the Company (or any
Subsidiary). Notwithstanding the above, for any FICA and Medicare tax
withholding obligation that arises (i) upon Grantee initially becoming eligible
for Retirement in Good Standing or Disability and (ii) prior to a time for which
shares subject to such a continued vesting have otherwise become payable, those
obligations shall be satisfied by deducting from the shares under this Award
that number of shares which have a Fair Market Value, as determined by the
Company, equal to the amount of the FICA and Medicare tax withholding
obligations due with respect to this Award, and any portion of a previous award
made to Grantee under the Plan for which such tax withholding obligations arise,
rounded up to the nearest whole share; provided, however, that no such
withholding method shall be applied to a Grantee who is a Section 16 Officer at
the time of such determination. Regardless of any action the Company (or any
Subsidiary) take with respect to any or all Tax Related Items, Grantee
acknowledges that the ultimate liability for all Tax Related Items is and
remains Grantee’s responsibility and may exceed the amount actually withheld by
the Company (or any Subsidiary). Grantee further acknowledges that the Company
and its Subsidiaries (including Grantee’s employer) (i) make no representations
or undertakings regarding the treatment of any Tax Related Items in connection
with any aspect of the Restricted Stock Units, including the grant, vesting or
payment of a share of Stock thereunder or the subsequent sale of any shares of
Stock acquired thereunder; and (ii) do not commit to, and are under no
obligation to, structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate Grantee’s liability for Tax Related Items or
achieve any particular tax result. Further, if Grantee is subject to taxation in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, Grantee acknowledges that the
Company and/or its Subsidiaries (including Grantee’s employer or former
employer, as applicable) may be required to withhold for Tax Related Items in
more than one jurisdiction.


9.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Restricted Stock Units or in any Dividend Equivalents may be pledged,
encumbered, or hypothecated or be made subject to any lien, obligation or
liability of Grantee to any other party other than as provided in Section 8.
Neither the Restricted Stock Units nor any accumulated Dividend Equivalents may
be sold, assigned, transferred or otherwise disposed of by Grantee other than by
will or the laws of descent and distribution.


10.    Limitation of Rights. The Restricted Stock Units do not confer upon
Grantee or Grantee’s beneficiary, executors or administrators any rights of a
stockholder of the Company unless and until shares of Stock are in fact paid to
such person in connection with the Restricted Stock Units. This Award is not a
promise that additional Awards will be made to Grantee in the future.


11.    Not an Employment Agreement. By accepting this Award, Grantee
acknowledges and agrees that nothing in this Agreement (a) shall be deemed an
offer of employment to Grantee; (b) shall interfere with or limit in any way the
right of the Company or any Subsidiary to terminate Grantee’s employment at any
time, or (c) shall confer upon Grantee any right to continue in employment of
the Company or any Subsidiary.


12.    Notices. All notices delivered pursuant to this Agreement shall be in
writing and shall be (a) delivered by hand, (b) mailed by United States
certified mail, return receipt requested,

6



--------------------------------------------------------------------------------



postage prepaid, or (c) sent by an internationally recognized courier which
maintains evidence of delivery and receipt. All notices or other communications
shall be directed to the following addresses (or to such other addresses as such
parties may designate by notice to the other parties):


To Sysco:    Sysco Corporation
1390 Enclave Parkway
Houston, TX 77077-2099
Attention: General Counsel


To Grantee:    The address on file for employee in Sysco’s records


13.    Miscellaneous.


(a)    No Waiver. Failure by Grantee or Sysco at any time or times to require
performance by the other of any provisions in the Agreement will not affect the
right to enforce those provisions. Any waiver by Grantee or Sysco of any
conditions or of any breach of any term or provision in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall apply only to that
instance and will not be deemed to waive conditions or breaches in the future.


(b)    Severability. If any court of competent jurisdiction holds that any term
or provision of this Agreement is invalid or unenforceable, the remaining terms
and provisions will continue in full force and effect, and this Agreement shall
be deemed to be amended automatically to exclude the offending provision.


(c)    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Texas.


(d)    Amendments or Modifications. No change or modification of this Agreement
shall be valid unless it is in writing and signed by the party against which
enforcement is sought, except where specifically provided to the contrary
herein.


(e)    Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, the permitted successors, assigns, heirs, executors and legal
representatives of the parties hereto.


(f)    Headings. The headings of each section of this Agreement are for
convenience only.


(g)    Electronic Delivery, Signatures and Acceptance.  Grantee consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports or other related documents, and to the electronic review, confirmation
and acceptance procedures governing this grant of Restricted Stock Units.
Grantee consents and agrees that any such electronic procedures may be effected
by a third party engaged by the Company to provide administrative services
related to the Plan, including any program adopted under the Plan. Grantee
further agrees that his or her

7



--------------------------------------------------------------------------------



electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature.


    (h)    Section 409A. This Agreement and the Restricted Stock Units,
including Dividend Equivalents, if any, granted hereunder are intended to comply
with, or otherwise be exempt from Section 409A of the Code. This Agreement and
the Restricted Stock Units, including Dividend Equivalents, if any, shall be
administered, interpreted and construed in a manner consistent with such Code
section. Should any provision of this Agreement or the Restricted Stock Units,
including Dividend Equivalents, if any, be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, it shall
be modified and given effect, in the sole discretion of the Committee and
without requiring Grantee’s consent (notwithstanding the provisions of
Section 13(d)), in such manner as the Committee determines to be necessary or
appropriate to comply with, or effectuate an exemption from, Section 409A of the
Code. Each amount payable under this Agreement as a payment upon vesting of a
Restricted Stock Unit, including Dividend Equivalents, if any, is designated as
a separate identified payment for purposes of Section 409A of the Code.


(i)    Data Privacy. Grantee acknowledges and agrees that the Company may
provide personal information regarding Grantee and any award of Restricted Stock
Units under the Plan, included but not limited to this Award, to any third party
engaged by the Company to provide administrative or brokerage services related
to the Plan.


(j)    Entire Agreement. This Agreement, together with the Plan, contains the
entire agreement of the parties hereto, and no representation, inducement,
promise, or agreement or other similar understanding between the parties not
embodied herein shall be of any force or effect, and no party will be liable or
bound in any manner for any warranty, representation, or covenant except as
specifically set forth herein or in the Plan.









8

